DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0291453 to Inazuki et al.
Regarding Claims 1, 7-9, 14 and 15, Inazuki et al. teaches a mask blank having first film (2) and second film (3) are formed on a substrate (Fig 2B) with first film closer and having total content chromium, oxygen, nitrogen and carbon 90% (Paragraphs 74 and 79) and chromium 40% or greater (Paragraph 70), and with the second film containing metal and silicon 80% (Paragraphs 74 and 76) and with tantalum as an example of the metal (Paragraphs 75 and 80).
Inazuki et al. does not expressly teach extinction coefficient for the first and second films. However, the extinction coefficient is largely based on the content of the films and Inazuki et al. teaches a similar content as the claimed films. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to provide the recited extinction coefficient with predictable results. 
Regarding Claims 2-6 and 10-13, the additional features of the extinction coefficient, refractive index and specific content of the first and second films is not expressly taught by Inazuki et al. However, absent a showing of unexpected results t would have been obvious to one of ordinary skill in the art at the time of the claimed invention to optimize the content of the films within the ranges taught by Inazuki et al. to provide the desired properties with predictable results. 
	
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0068155 to Shishido et al. teaches a ask blank having a structure in which, on a transparent substrate, a light shielding film and a hard mask film are laminated in the stated order from the transparent substrate side.  The hard mask film is formed of a material containing at least one element selected from silicon and tantalum, and the light shielding film is formed of a material containing chromium.  The mask blank has a structure of three layers wherein a lower layer, an intermediate 
layer, and an upper layer are laminated in the stated order from the transparent substrate side.  The upper layer has a lowest content of chromium in the light shielding film, the intermediate layer has a highest content of chromium in the light shielding film.  It contains at least one metallic element selected from indium, tin, and molybdenum. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roberts P Culbert whose telephone number is (571)272-1433. The examiner can normally be reached Monday thru Thursday 7:30 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTS P CULBERT/Primary Examiner, Art Unit 1716